02/16/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0217


                                      DA 21-0217
                                   _________________

JULIE KOSTELECKY, an individual, on behalf of
herself and her minor child S.M.K.; and JASON
KOSTELECKY, an individual, on behalf of
himself and his minor child S.M.K.,

             Plaintiffs and Appellants,
                                                                   ORDER
      v.

PEAS IN A POD LLC; LACEY ALLEN; ERICA
WILLIAMS; JANE AND JOHN DOES 1-10,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Rienne H. McElyea, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 February 16 2022